DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 3 December 2021 was not entered because entry of the amendment would unduly interfere with the preparation of the Office action.  See 37 CFR 1.115(b)(2).  The examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received.  On the date of receipt of the amendment, the examiner had completed and submitted the Notice of Allowance to a Primary Examiner for approval, which was done on 23 November 2021.
Furthermore, entry of the preliminary amendment would require significant additional time on the preparation of the Office action.  Specifically, entry of the preliminary amendment would require the examiner to significantly alter the prior office action and reevaluate the prior search done.  Both the search and the notice of allowance were done in regards to the factor equation that was stricken in the preliminary amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745